Citation Nr: 1302304	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for kidney and bladder conditions, diagnosed as chronic renal insufficiency and neurogenic bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's representative testified on his behalf at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims folder.


FINDING OF FACT

The Veteran's chronic renal insufficiency and neurogenic bladder resulted from an error in judgment by VA, namely, a delay in making the diagnosis of a neurogenic bladder, and resultant irreversible kidney dysfunction.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for kidney and bladder conditions, diagnosed as chronic renal insufficiency and neurogenic bladder, have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was:

A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

The Veteran's claim for § 1151 benefits centers on a complaint of negligence.  The most probative evidence of record shows that the Veteran was under VA treatment for his diabetes mellitus, and that his treating VA clinicians made an error in judgment which led to a delay of at least two years in diagnosing his neurogenic bladder.  Specifically, as determined by an outside physician in September 2012, VA performed no imaging studies that would have led to a diagnosis of a neurogenic bladder until a computed tomography (CT) scan in November 2007, and there is no evidence that VA performed microalbuminuria testing, which is a standard test for someone with the Veteran's medical conditions.  Consequently, the Veteran experienced long-standing obstructive uropathy which was the primary cause of his kidney dysfunction.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability which started after his VA treatment began.  38 C.F.R. § 3.361(b).  Here, the Veteran was first diagnosed with diabetes mellitus in 2000 or 2001, and he began VA treatment for that disorder in May 2003.  The Veteran was first diagnosed with renal insufficiency by VA clinicians in August 2006, and was first diagnosed with a neurogenic bladder in June 2008.  In January 2010, a VA physician examiner again diagnosed the Veteran with chronic renal insufficiency and a neurogenic bladder.  Consequently, the Board finds that the Veteran has additional disabilities which started after his VA treatment began.

The second element is to determine whether the additional disabilities were caused by his VA treatment.  38 C.F.R. § 3.361(c)(1).  Here, the September 2012 outside physician provided this affirmative opinion:

The Veteran clearly exhibited progressive and irreversible kidney dysfunction during the period of time that he was followed at the Marion VA Medical Center.  I could find no mention of the determination of microalbuminuria which would be a standard test in someone with his medical conditions.  I actually could find few documented urinalysis tests done on the Veteran although I only had notes from physicians and nurses caring for the Veteran.  In 2008 after the diagnosis of neurogenic bladder was made and he began experiencing frequent urinary tract infections a series of urinalyses were done that showed the presence of an infection and either negative (9/26/08, 9/9/08), trace (10/10/08, 9/24/08) or 100mg/dL (9/02/08) protein determinations.  These results indicated [that] he likely DID NOT have significant proteinuria which would be typical of diabetic nephropathy....In short, in my opinion the primary cause of the Veteran's kidney dysfunction is long-standing obstructive uropathy cause[d] by the Veteran's neurogenic bladder.  Neurogenic bladder is a common complication of diabetes mellitus and I suspect that this was the cause in the Veteran's case.  In this case the Veteran began experiencing kidney dysfunction as early as 2005 and I suspect that the neurogenic bladder was undiagnosed for at least 2 years.  I could find no record of any imaging studies done that would have made the diagnosis until a CT scan was performed in November 2007.

The September 2012 outside physician concluded that "The Veteran's bladder disorder was a result of his diabetes mellitus....There was a delay in making the diagnosis of the Veteran's neurogenic bladder that more likely than not resulted in irreversible kidney dysfunction."

The third element is to determine whether VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability.  38 C.F.R. § 3.361(d)(1).  In pertinent part, this can be demonstrated by showing that  VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1)(i).  Here, the Board finds most probative the September 2012 outside physician's determination that "there was a delay in the diagnosis of neurogenic bladder which resulted in irreversible kidney dysfunction.  There was an error in judgement [sic] by the VA which led to a delay in making this diagnosis."  The Board finds that the aforementioned delays in CT scans and the absence of standard testing of microalbuminuria in particular, and the delayed diagnosis of the Veteran's neurogenic bladder in general, constitute a failure to exercise the degree of care that would be expected of a reasonable health care provider.

The Board notes that it has considered the etiological conclusions of the January 2010 VA examiner.  However, the Board finds that those conclusions are entitled to less probative weight than the September 2012 outside physician's because the former did not fully explain the clinical rationale for his statement that there was no evidence of carelessness, negligence, lack of proper skill, or error in judgment by those treating the Veteran at the Marion VAMC.  By contrast, the September 2012 outside physician fully described the error in judgment-namely, a delay in testing-which led to the delayed diagnosis and resultant complications.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (when conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

In summary, the Board finds that the Veteran has chronic renal insufficiency and neurogenic bladder as a result of his VA treatment of his diabetes mellitus, and that these additional disabilities are the result of fault or negligence on the part of VA.  Accordingly, the Board concludes that the criteria for § 1151 compensation with respect to the Veteran's chronic renal insufficiency and neurogenic bladder have been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic renal insufficiency and neurogenic bladder is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


